Citation Nr: 0740145	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-29 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected orthopedic 
disorders.

2.  Entitlement to service connection for a right foot 
disorder, claimed as secondary to service-connected 
orthopedic disorders.

3.  Entitlement to service connection for a left foot 
disorder, claimed as secondary to service-connected 
orthopedic disorders.

4.  Entitlement to an increased rating for residuals of a 
stress fracture of the right hip, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for residuals of a 
stress fracture of the left hip, currently evaluated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to July 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in October 
2005.  A transcript of the hearing is associated with the 
veteran's claims folders.

The issues of secondary service connection for a back 
disability, an increased rating for residuals of a stress 
fracture of the right hip, and an increased rating for 
residuals of a stress fracture of the left hip are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

1.  A right foot disability is not etiologically related to 
service or service-connected disability.

2.  A left foot disability is not etiologically related to 
service or service-connected disability.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated 
by active military service and is not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.310 (2007).

2.  A left foot disorder was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Analysis

The veteran contends that service connection is warranted for 
a bilateral foot disorder, secondary to his service-connected 
orthopedic disorders.  He does not contend that a bilateral 
foot disorder was directly incurred in service; however, as 
he noted in his July 2004 appeal, an October 1986 in-service 
bone scan showed, in part, an area of focally increased 
uptake within the 1st metatarsophangeal joint area and 
diffusely increased uptake of the tarsal bones, described as 
compatible with stress fracture.  Thereafter, there is no 
showing of any foot abnormality and no foot disability was 
noted at the time of his discharge examination in 1987.

On VA examination in December 2002, the examiner noted the 
veteran's complaints of a bilateral foot condition.  However, 
the ankle joints and soft tissue of the feet were normal and 
no diagnosis related to the feet was given.  The record also 
shows that the veteran was issued orthotics in January 2003.  
However, the earliest medical evidence of record showing the 
presence of a bilateral foot disorder consists of the report 
from a January 2007 VA examination, which shows that the 
veteran complained of bilateral foot pain and X-rays of the 
feet on the right showed a healed fracture of the first 
metatarsal in normal alignment.  He was diagnosed at that 
time with bilateral foot pain with healed fracture right 
first metatarsal.  The examiner also indicated that the 
veteran suffered from clinical metatarsalgia (overuse injury) 
with pronated feet. 

No competent evidence of record indicates that the veteran's 
bilateral foot disorder was caused, in whole or in part, by 
the veteran's service-connected orthopedic disorders, and the 
January 2007 VA examiner opined that "it is less likely than 
not at least 50% or less that his diagnosis was due to or 
aggravated by his service-connected disability."  Instead, 
he opined that the veteran's symptoms are related to 
metatarsalgia and disuse and obesity.  He did not attribute 
any current symptoms or disability to the healed metatarsal 
fracture itself.

The only other evidence of a nexus between the veteran's 
current bilateral foot disorder and his service-connected 
orthopedic disorders is the veteran's own statements.  This 
is not competent evidence of the alleged nexus since the 
veteran does not have the medical expertise to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim.  
Accordingly, the claim should be denied.  38 U.S.C.A. § 5107 
(West 2002).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in November 2002, prior to the 
initial adjudication of the claim, and in August 2006, the 
veteran was provided with the required notice, to include 
notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the August 2006 letter, as well as subsequent 
documents.  The Board acknowledges that this was after the 
unfavorable rating decision that is the subject of this 
appeal, but concludes that the timing of the notice does not 
prejudice the veteran in this instance, as service connection 
has been denied.  Hence, matters concerning the disability 
evaluation and the effective date of an award do not arise 
here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran was given an 
appropriate VA examination, and VA medical opinions were 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the denied 
claims.  The Board is also unaware of any such outstanding 
evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for a right foot disorder, claimed as 
secondary to service-connected orthopedic disorders, is 
denied.

Service connection for a left foot disorder, claimed as 
secondary to service-connected orthopedic disorders, is 
denied.


REMAND

The veteran contends that he has a back disability secondary 
to his service-connected orthopedic disorders.  He also 
claims that the current 10 percent evaluations assigned for 
his bilateral hip disabilities do not accurately reflect the 
severity of his conditions.

In a Statement in Support of Claim, received at the Board in 
May 2007, the veteran noted that he has significant pain in 
his back and hips that cause him to not be able to work for 
days at a time on a daily basis, and that the pain was 
getting worse.  He also requested that medical records from 
the VA Medical Center in Little Rock Arkansas, showing the 
results from a CT scan performed on April 24, 2007 at that 
facility be reviewed in support of his claims.  The Board 
notes that these records are not currently associated with 
the claims folder.  

The provisions of 38 C.F.R. § 3.159(c) provide that VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  If VA is unable 
to obtain such records, VA must provide the claimant with 
oral or written notice of that fact.  The notice must contain 
various information, including an explanation of the efforts 
VA made to obtain the records and a description of any 
further action VA will take regarding the claim.  38 C.F.R. § 
3.159(e).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  Undertake appropriate development to 
obtain a copy of updated medical records 
from the VA Medical Center in Little Rock 
Arkansas, including records showing the 
results of a CT scan performed on April 
24, 2007.  If efforts are unsuccessful in 
obtaining any such evidence, document the 
efforts to obtain the records, and request 
the veteran and his representative to 
provide a copy of the outstanding evidence 
to the extent they are able to do so.

2.  Readjudicate the issues of entitlement 
to service connection for back disability 
on a secondary basis, entitlement to an 
increased rating for residuals of a stress 
fracture of the left hip, and entitlement 
to an increased rating for residuals of a 
stress fracture of the right hip, based on 
a de novo review of all pertinent evidence 
and without regard to any prior decisions 
on these claims.

3.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the claims 
files are returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


